Citation Nr: 0426676	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  93-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for fractures of the right distal third of the 
fibula and medial and posterior malleoli of the tibia, status 
post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
August 1995 and June 2003 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate action.  

Although the veteran has perfected his appeal of the issue of 
entitlement to an increased evaluation for residuals of a 
chip fracture, dorsal aspect of the head of the right talus, 
in correspondence received in June 2004, he withdrew his 
claim.  Therefore, this issue is no longer for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's June 2003 remand directed, to the extent 
possible, that the veteran be afforded a RO hearing as he had 
requested.  Although the Board recognizes the inherent 
difficulties because of the veteran's incarceration, there is 
no indication in the record that any attempt was made to 
schedule a hearing for the veteran, or that he has withdrawn 
his request for a personal hearing.  The duty to assist 
incarcerated veterans requires the VA to tailor its 
assistance to meet the particular circumstances of 
confinement, so that they receive the "same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1991).  As the RO has not fully 
complied with the 2003 Board remand additional development is 
necessary.  Stegall v. West, 11 Vet. App 268 (1998).

Therefore, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to schedule the veteran for a personal 
hearing at the local regional office, and 
all efforts to schedule such hearing must 
be documented and associated with the 
claims folder.

2.  Then, the RO should again review the 
issue on appeal, in light of all 
pertinent evidence and legal authority.

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




